Citation Nr: 9912006	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving right hand and fingers 
resulting from treatment during VA hospitalization in June-
July 1996.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service from January 1953 
to January 1957.  He apparently was a National Guard member 
from January 1950 to January 1952, and an Air Force Reserves 
member, ending in April 1957.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1997 rating decision by the New Orleans, Louisiana, Regional 
Office (RO), which denied a claim filed in June 1997 for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional nerve damage of the right hand and fingers 
resulting from treatment during June-July 1996 VA 
hospitalization.  That rating also denied service connection 
for residuals of a left hip replacement secondary to 
residuals of a total left knee replacement.  By a May 1998 
rating decision, the RO granted secondary service connection 
for residuals of a left hip replacement, thereby rendering 
that service connection issue moot.  Thus, the Board 
construes the appellate issue as limited to that delineated 
on the title page of this decision, and will proceed 
accordingly.  


REMAND

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997) (Precedent Opinion of the VA 
General Counsel).  

Appellant contends, in essence, that he incurred additional 
disability involving right hand and fingers resulting from 
venipuncture administered to that extremity during VA 
hospitalization in June-July 1996 for bilateral total knee 
arthroplasties.  Specifically, it is contended that there is 
neuropathy in the right hand and fingers that was not present 
before the treatment.  The actual June-July 1996 VA 
hospitalization discharge summary does not indicate any right 
upper extremity neuropathy was complained of, clinically 
reported, or diagnosed.  The actual anesthesia and nurses' 
records currently associated with that hospitalization in 
question reveal that although intravenous therapy sites 
included the right hand and both arms, said records do not 
note any pre-operative, operative, or post-operative 
venipuncture problems.  However, it is unclear whether any 
other clinical records associated with that hospitalization 
in question might exist.

VA outpatient treatment records indicate that in December 
1996, appellant initially alleged having experienced right 
5th finger numbness for several months following right arm 
intravenous therapy.  A June 1997 VA nerve conduction 
velocity study was interpreted as showing very minimal 
denervation changes "possibly" related to ulnar neuropathy, 
"although a C8/T1 nerve root lesion could cause similar 
problems.  Clinical exam and correlation is necessary...."  On 
August 1997 VA examination, partial right ulnar neuropathy 
was diagnosed; and the examiner opined that "subjective 
symptoms of numbness in the right fourth and fifth fingers is 
related to the history of venipuncture tips at the right 
elbow.  Improvement has already taken place and further 
improvement seems to be likely....  The degree of medical 
impairment resulting from this numbness is quite minimal."  
However, it is unclear whether the examiner determined 
whether a C8/T1 nerve root lesion was presently manifested 
and, if so, may have caused appellant's right upper extremity 
neuropathy.  It is also unclear whether the examiner actually 
reviewed the claims folder prior to examination.  
Additionally, the clinical significance, if any, of 
degenerative joint disease of the right hand and traumatic 
arthritis of the right elbow shown on x-rays conducted during 
August 1997 VA examination have not been commented upon by a 
medical examiner.

Furthermore, even assuming that appellant had right hand and 
finger neuropathy secondary to treatment administered during 
that June-July 1996 VA hospitalization in question, it is 
unclear from the evidentiary record whether appellant 
currently has a permanent right upper extremity neurologic 
disability attributable thereto.  (See August 1997 VA 
examination on which the examiner noted improvement of the 
right upper extremity symptomatology with further improvement 
predicted).  

Thus, the RO should attempt to obtain any additional relevant 
VA medical records and associate them with the claims folder, 
prior to final appellate consideration.  Additionally, the RO 
should arrange an appropriate VA examination to determine 
whether appellant has a permanent right hand and finger 
neurologic disability and, if so, whether such disability 
resulted from VA improper treatment (versus other causes).  
The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Additional medical evidence and adequate medical opinion 
should therefore be obtained, for the Board to equitably 
decide this appellate issue.

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain any 
additional, relevant VA medical records 
(preferably originals or, if unavailable, 
legible copies thereof), including, but 
not limited to, those from the 
Shreveport, Louisiana, VA Medical Center, 
pertaining to venipuncture of the right 
upper extremity administered during the 
June-July 1996 hospitalization in 
question and any claimed neurologic 
complications involving that extremity; 
and associate these with the claims 
folder.  

2.  The RO should contact and request the 
appellant to provide any additional, 
relevant clinical records in his 
possession (not presently associated with 
the claims folder), as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided any relevant treatment for 
the claimed neurologic complications 
involving the right upper extremity.  All 
available, actual clinical records or 
legible copies thereof (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release private medical 
reports, if any, to the VA.  Any records 
obtained should be associated with the 
claims folder.

3.  If any attempts to obtain records are 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1998).

4.  The RO should arrange for a VA 
neurologist (or any other physician if 
deemed appropriate) to review the entire 
claims folder, examine the appellant, and 
express an opinion including the degree 
of probability, regarding the following 
questions:  (a) Was the medical care 
provided by VA during the June-July 1996 
VA hospitalization in question properly 
administered, particularly with regard to 
any venipuncture of the right upper 
extremity; and (b) did the VA treatment 
cause any permanent additional disability 
involving the right upper extremity and 
if so, what is the additional disability?  

Additionally, the clinical significance, 
if any, of degenerative joint disease of 
the right hand and traumatic arthritis of 
the right elbow shown on x-rays conducted 
during August 1997 VA examination should 
be commented upon by the examiner.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  The examiner should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered.  If the appellant 
does not report for examination, the 
physician should be asked to render an 
opinion as to the foregoing, based on the 
evidence of record, to the extent 
possible.

5.  The RO should review any additional 
evidence and readjudicate this § 1151 
claim.  The RO should initially 
readjudicate whether this § 1151 claim is 
well grounded.  If the RO determines that 
this § 1151 claim is not well grounded, 
the RO should consider 38 U.S.C.A. 
§ 5107(a) (West 1991); and Robinette v. 
Brown, 8 Vet. App. 69 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  
If the RO determines that this § 1151 
claim is well grounded, then this issue 
should be adjudicated under appropriate 
statutory and regulatory provisions, 
including applicable "strict liability" 
laws and regulations in effect prior to 
the recent 1997 amendment of 38 U.S.C.A. 
§ 1151 (See Pub. L. No. 104-204, Section 
422(a)), since the claim was filed prior 
to October 1, 1997, the effective date of 
that amendment.  

If the benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



